Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9-10, and 17 have been amended. Claims 2, 4-5, 7, 11, 13, and 15 are cancelled. No claims have been added. Currently claims 1, 3, 6, 8-10, 12, 14, and 16-17 are under review.

Response to Arguments
Applicant's arguments filed April 28, 20222 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1, 3, 6, 8-10, 12, 14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a driving circuit or a display panel comprising: a signal generator; a driving circuit unit; a clock signal line group; a non-frequency signal line; and a redundant clock signal line; wherein the redundant clock signal line has a second pitch with an adjacent clock signal line, the second pitch is equal to the first pitch, a width of the redundant clock signal line is less than a width of the clock signal line, the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line, and the third pitch is greater than the second pitch including all the base limitations. 
Park et al. (Pub. No.: US 2005/0012873 A) teaches in figure 5, a width of the redundant clock signal line (CKVB adjacent to the repair lines) is less than a width of the clock signal line (CKVB adjacent to STV) however fails to teach the other amended limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621           

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621